DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 recite the limitation "the moat width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 claims a radius r1 in a range of from about 25 µm to about 27 µm and a width w1 being in a range of from about 4 µm to about 5 µm. Claim 18, which is dependent upon claim 16, claims r1 being 24.1 µm and w1 being 9.1 µm, both of which fall outside of the ranges claimed in independent claim 16. This is indefinite because it is unclear how claim 18 can be met if claim 16 is met. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/206464 A1 Draka Comteq BV (herein “Draka”).
Regarding claim 16, Draka discloses a multimode optical fiber, comprising: a core having a core radius r1 in a range of from about 25 µm to about 27 µm, wherein the core is doped to define a peak relative refractive index Δ1,MAX > 0; and a cladding surrounding and directly adjacent to the core, the cladding comprising a depressed-index region having a minimum relative refractive index Δ3,MIN < 0 and a width w, the width w1 being in a range of from about 4 µm to about 5 µm, wherein the multimode optical fiber has a peak wavelength λp at which the multimode optical fiber has a maximum bandwidth, the peak wavelength λp being a function of at least one of the peak relative refractive index Δ1,MAX, the core radius r1, the width w1  of the depressed- index region, and the minimum relative refractive index Δ3,MIN (page 7, lines 9-21; page 10, lines 11-22).
Regarding claim 17, Draka discloses the core radius r1 is about 25 µm and the moat width w1 is about 5 µm, and the tuning range is defined between λ1 and λ2, and wherein a difference between λ1 and λ2 is about 340 nm (page 10, lines 3-22).
Regarding claim 20, Draka the peak wavelength λP is within a tuning range of from about 570 nm to about 1130 nm (Draka discloses 850 nm which falls within the claimed range), and wherein the tuning range is based on a correlation between draw tension and at least one of Δ1,MAX, r1, v, Δ3,MIN, and λP. (page 11, lines 16-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0318188 A1 Bowker et al. (herein “Bowker”) in view of WO 2014/206464 A1 Draka Comteq BV (herein “Draka”).
Regarding claim 1, Bowker discloses in Figs. 2 and 3, a method of manufacturing a multimode optical fiber, comprising: specifying a peak wavelength λP for the multimode optical fiber, the peak wavelength λP corresponding to a wavelength at which the multimode optical fiber has a maximum bandwidth, the multimode optical fiber comprising a core and a cladding surrounding and directly adjacent to the core (wherein this is well known standard structure of a multimode fiber), and a volume v (paras [0072-0076]); selecting a draw tension T for the multimode optical fiber based on a correlation relating peak wavelength λP to draw tension T, the correlation comprising a correlation constant, the correlation constant K being a function of at least one of Δ1,MAX, r1, v, Δ3,MIN33, and λP (para [0075]); and drawing the multimode optical fiber from a preform at the draw tension T (para [0072]).
Bowker is silent as to, but Draka discloses the core having a radius r1 and a maximum relative refractive index Δ1,MAX > 0, the cladding comprising a depressed-index region having a minimum relative refractive index Δ3,MIN < 0 (Fig. 1; p. 10, lines 11-22). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the core and fiber meeting these parameters as taught by Draka so as to ensure the efficiency and effectiveness of the multimode fiber. 
Regarding claim 2, Bowker discloses the draw tension T is in a range of from about 50 g to about 150 g (para [0074]), which falls within the claimed range of about 45 g to about 220 g.
  Regarding claim 3, Bowker discloses the correlation constant K is in a range of from about - 0.45 nm/g to about -3.25 nm/g (para [0074]).
Regarding claim 4, Draka discloses the core radius r1 is about 25 µm and the width w1 is about 5 µm (page 10, lines 3-22). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the radius taught by Draka with the fiber of Bowker to optimize the multimode fiber.
Regarding claim 5, Draka discloses the peak wavelength λP is within a tuning range of from about 680 nm to about 1020 nm (Draka discloses 850 nm which falls within the claimed range) (page 11, lines 16-27). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to optimize the tuning range of Bowker according to Draka so as to optimize the multimode fiber.
Regarding claim 6, Bowker discloses the core radius r1 is about 25.5 pm, and wherein a width w1 of the depressed-index region is about 4.5 pm (paras [0074, 0076]).
Regarding claim 7, Bowker discloses the peak wavelength λP is in a range of from about 635 nm to about 1065 nm (paras [0074, 0076]).
Regarding claim 8, Bowker discloses in Figs. 2 and 3, a method of manufacturing a multimode optical fiber, comprising: drawing the multimode optical fiber from a preform at the draw tension T (para [0072]), the multimode optical fiber comprising a core and a cladding surrounding and directly adjacent to the core and having a volume v (wherein this is well known standard structure of a multimode fiber), the multimode optical fiber having a peak wavelength λP at which the multimode optical fiber has a maximum bandwidth (paras [0072-0076]); comparing the peak wavelength λP to a selected target peak wavelength λP,target, the peak wavelength λP differing from the selected target peak wavelength λP,target by a difference magnitude ΔλP given by Δ λP = | λP - λP,target | (para [0076]); and changing the draw tension T by an adjustment tension ΔT, the adjustment tension ΔT selected to vary the peak wavelength λP to reduce the difference magnitude ΔλP (para [0076), wherein the selection of the adjustment tension ΔT is based on a correlation relating the adjustment tension ΔT to the difference magnitude ΔλP, the correlation constant K being a function of at least one of Δ1,MAX, r1, v, Δ3,MIN33, and λP (para [0075]).
Bowker is silent as to, but Draka discloses the core having a radius r1 and a maximum relative refractive index Δ1,MAX > 0, the cladding comprising a depressed-index region having a minimum relative refractive index Δ3,MIN < 0 (Fig. 1; p. 10, lines 11-22). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the core and fiber meeting these parameters as taught by Draka so as to ensure the efficiency and effectiveness of the multimode fiber. 
Regarding claim 9, Bowker discloses the correlation relating the adjustment tension ΔT to the difference magnitude ΔλP is defined as ΔλP = K * ΔT (para [0076]).
Regarding claims 10-15, Bowker and Draka are silent as to the values of λ1 and λ2 and T1 and T2. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose appropriate values for λ1 and λ2 and T1 and T2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617F.2d 272, 205 USPQ 215 (CCPA 1980). Adjusting the wavelength and tension to be optimized depending on the use, size, function, etc. of the waveguide would require only routine skill in the art and would result in an optimized fiber.  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/206464 A1 Draka Comteq BV (herein “Draka”).
Regarding claim 19, Draka discloses the core radius r1 is 25 µm and the moat width w1 is 5 µm (page 10, lines 11-22). While Draka does not explicitly disclose exactly 25.5 and 4.5, the claim ambiguously claims “about 25.5” and “about 4.5”, and the Specification does not discuss any special significance to these values. Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). It would have been obvious to one of ordinary skill in the art to optimize these values so as to provide an efficient optical fiber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883